i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00554-CV

                           IN RE Anastacio G. GARZA and Barbara T. Garza

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 9, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relators’ petition for writ of mandamus and emergency motion for

immediate temporary relief. The court is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and emergency motion for immediate temporary relief are

denied. See TEX . R. APP . P. 52.8(a). Relators shall pay all costs incurred in this proceeding.

                                                               PER CURIAM




          … This proceeding arises out of Cause No. 2007CVF001899D2, styled Anastacio G. Garza and Barbara T.
           1

Garza v. Alejandro E. Villarreal, Jr., Alfonso J. Garza, Pedro A. Gonzalez, Olga V. Guinee, Cristobal Villarreal, and
Huisache Cattle Company, Ltd., pending in the 111th Judicial District Court, W ebb County, Texas, the Honorable Raul
Vasquez presiding.